Citation Nr: 0210660	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-14 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of cold 
injury, bilateral feet, also characterized as tinea pedis or 
fungus of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1948 to June 
1952.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

This claim was denied by the RO in July 1999, December 1999 
and May 2000.  The veteran had filed a valid notice of 
disagreement and had timely appealed a denial.  As the claim 
had been denied as not well-grounded, the RO readjudicated 
the claim in December 2001, after the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The appeal was 
continued.  Thus, the issue is properly before the Board.


FINDING OF FACT

Medical opinion evidence shows that it is at least as likely 
as not that the veteran did acquire onychomycosis while 
serving on active duty in Korea; however, the record does not 
demonstrate that any other foot condition, including any 
other residuals of cold injury, are related to service or any 
incident of service.


CONCLUSIONS OF LAW

1.  Onychomycosis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103(a), 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§3.102, 3.303 (2002).

2.  Residuals of cold injury, bilateral feet, also 
characterized as tinea pedis or fungus of the feet, other 
than onychomycosis, were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103(A), 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§3.102, 
3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to both of the instant claims.  Specifically, the veteran was 
informed by the RO as to the requirements to substantiate his 
claims in the April 2002 and the December 1999 Statements of 
the Case, and in the Supplemental Statement of the Case in 
May 2000.  The Board also notes that the RO sent the veteran 
a letter in May 2001 regarding development and readjudication 
of this claim pursuant to the VCAA.  Following this 
readjudication of a claim to which there was already a timely 
appeal, the veteran continued his disagreement with the 
denial.  The veteran was afforded two examinations for 
evaluation of his alleged cold injuries and related skin 
condition.  No further assistance in this regard appears to 
be warranted.

The veteran claims that he currently suffers from a skin 
condition of the feet as a direct result of his exposure to 
cold weather in Korea during the Korean War.  He indicates 
that while he was serving in combat in Korea he was subject 
to prolonged exposure to cold which led to fungus of the feet 
which is now manifested as onychomycosis and other problems.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

Claims involving combat related injuries may have a relaxed 
evidentiary requirement with respect to the issue of service 
incurrence or aggravation.  Under 38 U.S.C.A. § 1154(b), 
satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as satisfactory proof 
of service connection if consistent with the circumstances 
and conditions of such service even though there is no 
official record of such incurrence.  See 38 C.F.R. § 3.304(d) 
(2001).  In the instant case, it has been acknowledged that 
the veteran and several other individuals have reported that 
he had been exposed to bitter cold and that they developed 
frostbite while serving in Korea during the Korean War.

Service medical records show that the veteran was treated for 
fungus of the feet in May 1949 and for dermatophytosis of 
both feet in June 1949.  The June 1952 service separation 
examination was negative for relevant complaints or findings.  
The veteran's post-service records showing a condition of the 
feet date from 1999, many years following service.  

They show treatment for onychomycosis.  Several VA 
examinations are of record and they show that there are no 
residuals of the veteran's service in the Korean War other 
than the onychomycosis.  Specifically, a VA examination in 
February 1999 for cold injury reveals the aforementioned 
complaints yet no intervening history consistent with cold 
weather injury such as cold intolerance, Raynaud's 
phenomenon, history of paresthesias or numbness of the feet.  
No specific treatment was alleged in the many years since 
service.  It was noted that the veteran developed deep 
erythema of the toes that resolved with elevation of the 
feet.  Following examination, the examiner opined that the 
veteran did not evidence of Raynaud's phenomenon.  The 
impression was history of cold injury to the feet with no 
medical records of treatment, x-rays were ordered.  These 
showed mild degenerative changes.  

VA examination in February 1999 for skin diseases revealed 
the same history.  However, the examiner noted severe chronic 
tinea pedis on both feet which accounted for the veteran's 
complaints of pain, itching and burning of the feet.  
Dystrophy of the nails was also noted and attributed to 
onychomycosis.  The examiner stated that the veteran most 
likely did contract onychomycosis in the dirty and wet 
environment of Korea.  However, he also noted that while the 
veteran may have some frostbite injury in the past he did not 
have the classic problems associated with frostbite injury.  
Thus, there were no real current residuals.  It was felt that 
any contributions frostbite may have made to the tinea and 
the onychomycosis was minimal considering the diseases at the 
present time.  

The record contains a sound, well-supported medical opinion 
that onychomycosis is likely related to service.  The Board 
will accept this opinion as it is consistent with the record.  
The veteran's statements as to the conditions of service in 
Korea certainly suffice to show that he was exposed to 
extreme conditions.  38 U.S.C.A. § 1154(b).  As such, 
resolving reasonable doubt in the veteran's favor, service 
connection for onychomycosis is warranted.  

However, the preponderance of the evidence is against the 
finding that service connection is in order for any other 
current disease of the veteran's feet related to cold injury.  
The two VA examiners observe that the veteran has not 
suffered from or reported any classic symptoms of cold 
weather residuals of the feet.  One of the examiners 
affirmatively finds no relationship.  The examiner for skin 
conditions says any relationship is minimal with the present 
feet conditions.  The Board finds that these opinions both 
emphasize that the veteran had no classic residuals of 
frostbite or cold weather injury.  Thus, the Board concludes 
that the preponderance of the evidence is against the claim.  
There is no evidence of treatment or complaints for these 
alleged problems for many years after service.  Inasmuch as 
he contends he incurred residuals of cold injuries, other 
than onychomycosis, on a direct basis, his claim must fail. 

Further, the VA examiner who reviewed the claim specifically 
for cold weather injuries discussed the lack of classic signs 
of cold injury in detail, and the Board finds it the most 
persuasive and compelling assessment of whether a 
relationship existed between current foot disease and cold 
weather exposure in Korea. 

The Board is satisfied that both VA medical opinions, based 
on thorough review of all the evidence in the claims folder, 
may be accepted as persuasive evidence against the veteran's 
claim to the exclusion of the onychomycosis aspect of the 
claim.  All material factors were addressed in the opinions.  
The Board, of course, is not free to reach its own medical 
conclusions, but must assess the credibility of evidence, 
including expert medical opinions, and determine the weight 
to be given to the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993).  Mindful of this, the Board finds that 
the preponderance of the evidence is against the claim. 

The Board has given consideration to the veteran's contention 
that his current foot fungus and tinea pedis are residuals of 
frostbite that are related to service.  However, as discussed 
above, this assertion cannot serve to prove that the 
veteran's current foot problems were caused by service.  
While the veteran is competent to describe the symptoms and 
events he experienced during service, he is not competent to 
proffer a medical diagnosis or a medical opinion regarding 
the etiology of his foot disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  It is accepted that the veteran did in 
fact suffer exposure to cold weather, however, the 
preponderance of the evidence shows that the conditions other 
than onychomycosis are not related to service.  

In reaching the decision in this case, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the-doubt doctrine rule is only appropriate when 
the evidence is evenly balanced or in relative equipoise.  
Gilbert v. Brown, 5 Vet. App. 49, 53-56 (1990). Such is the 
case here only inasmuch as the claim contemplates 
onychomycosis and not with regard to the rest of the alleged 
residuals of frostbite, tinea pedis or foot fungus.  As to 
those disabilities, as reported earlier, the preponderance of 
the evidence is against the veteran's claim.


ORDER

Service connection for onychomycosis is granted.  

Service connection for residuals of cold injury, bilateral 
feet, also characterized as tinea pedis or fungus of the 
feet, other than onychomycosis, is denied.  



		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

